

117 HR 4498 IH: To make emergency appropriations to the National Guard.
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4498IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Womack (for himself, Mr. Calvert, Ms. Granger, Mr. Rogers of Kentucky, Mr. Cole, Mr. Carter of Texas, Mr. Aderholt, Mr. Diaz-Balart, Mr. Amodei, Mr. Rutherford, Mr. Palazzo, Mr. Newhouse, Mr. Joyce of Ohio, Mr. Garcia of California, Mr. Moolenaar, and Mr. Cline) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo make emergency appropriations to the National Guard.DEPARTMENT OF DEFENSEMilitary PersonnelNational Guard Personnel, ArmyFor an additional amount for National Guard Personnel, Army, $231,000,000, to respond to the events at the United States Capitol Complex on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, Air ForceFor an additional amount for National Guard Personnel, Air Force, $28,900,000, to respond to the events at the United States Capitol Complex on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and MaintenanceOperation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $218,500,000 to respond to the events at the United States Capitol Complex on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $42,500,000 to respond to the events at the United States Capitol Complex on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.